                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

THOMAS KELLY MCGINNIS,          )                Civ. No. 19-00625 DKW-WRP
#A4013561,                      )
                                )                ORDER DISMISSING COMPLAINT
          Plaintiff,            )                WITH LEAVE TO AMEND
                                )
     vs.                        )
                                )
DEBRA TAYLOR, et al.,           )
                                )
          Defendants.           )
_______________________________ )

       Before the court is pro se Plaintiff Thomas Kelly McGinnis’ prisoner civil

rights Complaint brought pursuant to 42 U.S.C. § 1983. ECF No. 1.1 McGinnis

claims that Defendants Maui Community Correctional Center (“MCCC”) Warden

Debra Taylor, MCCC Nurse Jennifer Lopez, and an unidentified MCCC Adult

Correctional Officer (“ACO”) violated his constitutional rights when they

allegedly failed to protect him from assault by two MCCC inmates and denied him

adequate medical care thereafter.2 McGinnis has since been transferred and is

incarcerated at the Halawa Correctional Facility (“HCF”).



       1
      The Court refers to the Federal Judiciary’s Case Management/Electronic Case Files
(“CM/ECF”) numbering and pagination system used for all filed documents.
       2
        McGinnis names the Hawaii Department of Public Safety (“DPS”) and MCCC in the
Complaint’s caption only; he alleges claims and facts against Warden Taylor, Nurse Lopez, and
the unnamed ACO within the Complaint.
      For the following reasons, the Complaint is DISMISSED for failure to state

a colorable claim for relief pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a).

McGinnis may file an amended pleading curing the Complaint’s deficiencies on or

before February 28, 2020.

                          I. STATUTORY SCREENING

      The court must conduct a pre-Answer screening of all prisoners’ pleadings

pursuant to 28 U.S.C. §§ 1915(e)(2) (if they are proceeding in forma pauperis) and

1915A(a) (if they allege claims against government officials). Claims or

complaints that are frivolous, malicious, fail to state a claim for relief, or seek

damages from defendants who are immune from suit must be dismissed. See

Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc); Rhodes v.

Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

      Screening under §§ 1915(e)(2) and 1915A(a) involves the same standard of

review as that used under Federal Rule of Civil Procedure 12(b)(6). See Rosati v.

Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (citation omitted). Under Rule

12(b)(6), a complaint must “contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (internal quotation marks omitted). A claim is “plausible” when the

facts alleged in the complaint would support a reasonable inference that the


                                            2
plaintiff is entitled to relief from a specific defendant for specific misconduct. Id.

(citation omitted). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. The “mere

possibility of misconduct” or an “unadorned, the defendant-unlawfully- harmed me

accusation” falls short of meeting this plausibility standard. Id. at 678-79; see also

Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

       Pro se litigants’ pleadings must be liberally construed, and all doubts should

be resolved in their favor. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

(citations omitted). The court must grant leave to amend if it appears the plaintiff

can correct the defects in the complaint, Lopez, 203 F.3d at 1130, but if a claim or

complaint cannot be saved by amendment, dismissal with prejudice is appropriate.

Sylvia Landfield Tr. v. City of L.A., 729 F.3d 1189, 1196 (9th Cir. 2013).

                                   II. BACKGROUND3

       On January 28, 2018, McGinnis was in MCCC Module C, Cell C-1, getting

ready to shower; his cell was unlocked for this scheduled recreation time. See

Compl., ECF No. 1 at 5-7. McGinnis says that Module C is reserved for close or

protective custody inmates, who may only be released on recreation one-at-a-time.



       3
        On screening, McGinnis’s facts are accepted as true and construed in the light most
favorable to him. Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014).

                                               3
Id. at 6. He claims that, “[d]ue to a security breach,” two close custody Module C

inmates in Cell C-6 were released during his recreation time. Id. McGinnis says

these inmates entered his unlocked cell and assaulted him for twenty minutes

before the unidentified ACO on duty in the Module C booth called for assistance.

Id. at 5-6 (Counts I and II).

      McGinnis was taken to the hospital and treated. Id. at 7 (Count III). He

alleges that when he returned, Nurse Lopez “improperly cared” for him because

she failed to give him ice or bandages. Id. at 7.

      McGinnis names Defendants in their official capacities only, alleging they

violated his rights under the Eighth and Fourteenth Amendments. He seeks

punitive damages, medical care, and psychological counseling. Id. at 8.

                                III. DISCUSSION

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

right secured by the Constitution or laws of the United States was violated, and (2)

that the alleged violation was committed by a person acting under the color of state

law. See West v. Atkins, 487 U.S. 42, 48 (1988).

      Section 1983 requires a connection or link between a defendant’s actions

and the plaintiff’s alleged deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S.

658, 692 (1978); Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976); May v.


                                          4
Enomoto, 633 F.2d 165, 167 (9th Cir. 1980). “A person ‘subjects’ another to the

deprivation of a constitutional right, within the meaning of section 1983, if he does

an affirmative act, participates in another’s affirmative acts or omits to perform an

act which he is legally required to do that causes the deprivation of which

complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Thus, a

plaintiff must allege that he suffered a specific injury as a result of a particular

defendant’s conduct and must affirmatively link that injury to the violation of his

rights.

A.        The Complaint Does Not Comply with Rule 8

          Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short

and plain statement of the claim showing that the pleader is entitled to relief,’ in

order to ‘give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Rule 8(a)(2) “requires a

‘showing,’ rather than a blanket assertion, of entitlement to relief.” Id. at 555 n.3.

To comply with Rule 8, a complaint must allege sufficient facts to provide

defendants fair notice of the claims so that they can defend themselves effectively.

See Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011); see also Brazil v. U.S.

Dep’t of Navy, 66 F.3d 193, 199 (9th Cir. 1995) (requiring that complaint provide a


                                             5
“minimum threshold” giving defendant “notice of what it is that it allegedly did

wrong”). A prisoner’s complaint must plausibly suggest entitlement to relief

before the Court may order service and subject the opposing party to the expense

of discovery and continued litigation. See 28 U.S.C. §§ 1915(e)(a) and 1915A(a).

      McGinnis’ Complaint contains almost no factual allegations concerning the

circumstances of the security breach that allegedly led to the attack, or to the

alleged denial of adequate medical care. McGinnis does not explain what caused

the security breach, whether it was inadvertent or purposeful, how long it lasted, or

whether the entire facility, only Module C, or only Cell C-6 were effected. He

identifies no act or omission by Warden Taylor or the Module C ACO on duty

showing that they caused the security breach, were involved in or were aware that

Cell C-6 was improperly opened while McGinnis’ cell was also open, yet took no

action to ameliorate this security breach. That is, McGinnis fails to show that

Warden Taylor or the ACO knew that McGinnis was in danger, or knew that he

was being assaulted during the twenty minutes before they allegedly called for

assistance.

      Nor does McGinnis allege sufficient facts to show that Nurse Lopez’s

alleged failure to give him ice or bandages after he returned from the hospital was

such an objectively inadequate response that it constituted deliberate indifference


                                           6
to his health, rather than simple negligence or medical malpractice. The Complaint

fails to give Defendants sufficient “notice of what it is that [they] allegedly did

wrong” that violated his constitutional rights. Brazil, 66 F.3d at 199; see also

McHenry v. Renne, 84 F.3d 1172, 1179 (9th Cir. 1996) (holding that failure to

comply with Rule 8 is independent basis for dismissal even when complaint is not

“wholly without merit”).

B.     Eleventh Amendment Immunity

       The “Eleventh Amendment bars suits for money damages in federal court

against a state, its agencies, and state officials acting in their official capacities.”

Aholelei v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007); Pennhurst

State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101-03 (1984); Flint v. Dennison,

488 F.3d 816, 824-25 (9th Cir. 2007). Official capacity defendants are subject to

suit under § 1983 only “for prospective declaratory and injunctive relief . . . to

enjoin an alleged ongoing violation of federal law.” Oyama v. Univ. of Haw., 2013

WL 1767710, at *7 (D. Haw. Apr. 23, 2013) (quoting Wilbur v. Locke, 423 F.3d

1101, 1111 (9th Cir. 2005), abrogated on other grounds by Levin v. Commerce

Energy Inc., 560 U.S. 413 (2010)); see also Will v. Mich. Dep’t of State Police, 491

U.S. 58, 70-71 (1989) (“[A] suit against a state official in his or her official




                                             7
capacity is not a suit against the official but rather is a suit against the official’s

office.”); Ex parte Young, 209 U.S. 123 (1908).

       McGinnis fails to state a claim for damages against DPS and its jail, MCCC,

or against Warden Taylor, the unidentified ACO, and Nurse Lopez in their official

capacities. He does not allege an ongoing constitutional violation, and his transfer

from MCCC to HCF moots any claim for prospective injunctive relief seeking

medical and psychological care at MCCC. See Pride v. Correa, 719 F.3d 1130,

1138 (9th Cir. 2013) (“When an inmate challenges prison conditions at a particular

correctional facility, but has been transferred from the facility and has no

reasonable expectation of returning, [his injunctive] claim is moot.”) (citing

Johnson v. Moore, 948 F.2d 517, 519 (9th Cir. 1991)).

C.     Warden Taylor: No Personal Involvement Alleged

       McGinnis alleges no facts connecting Warden Taylor to the alleged security

breach, the assault or alleged delay in responding to it, or to the alleged inadequate

medical care he claims to have received when he returned from the hospital. He

apparently seeks to hold Warden Taylor liable solely based on her position as

MCCC Warden.

       Absent personal involvement in a civil rights deprivation, a supervisor can

only be found liable if “there exists . . . a sufficient causal connection between the


                                             8
supervisor’s wrongful conduct and the constitutional violation.” Rodriguez v. Cty.

of Los Angeles, 891 F.3d 776, 798 (9th Cir. 2018) (quoting Keates v. Koile, 883

F.3d 1228, 1242–43 (9th Cir. 2018)); Staunton v. Harrington, 2020 WL 129088, at

*5 (D. Haw. Jan. 10, 2020). A “causal connection can be established . . . by setting

in motion a series of acts by others or by knowingly refus[ing] to terminate a series

of acts by others, which [the supervisor] knew or reasonably should have known

would cause others to inflict a constitutional injury.” Starr, 652 F.3d at 1207-08

(alterations in original) (internal quotation marks and citations omitted). A

supervisor may “be liable in his individual capacity for his own culpable action or

inaction in the training, supervision, or control of his subordinates; for his

acquiescence in the constitutional deprivation; or for conduct that showed a

reckless or callous indifference to the rights of others.” Keates, 883 F.3d at 1243

(quoting Starr, 652 F.3d at 1208).

      McGinnis alleges no facts showing that Warden Taylor knew about the

security breach, the assault, the allegedly delayed call for assistance, or the

allegedly inadequate medical care after McGinnis returned from the hospital. He

alleges no facts showing that Warden Taylor failed to train, supervise, or control

the unidentified ACO, so as to prevent the security breach, or in what actions to

take when a breach is discovered or an assault breaks out at MCCC. McGinnis


                                           9
does not allege that Warden Taylor ordered Nurse Lopez to deny him ice or

bandages when he returned from the hospital. He does not allege that Warden

Taylor authored or supported a prison policy that violated his constitutional rights.

      McGinnis fails to state any plausible claim against Warden Taylor

connecting her to the alleged violation of his constitutional rights and claims

against her are DISMISSED with leave granted to amend.

D.    Pretrial Detainee or Sentenced Inmate

      It is unclear whether McGinnis was a pretrial detainee or a convicted,

sentenced inmate when the incidents at MCCC allegedly occurred. If he was a

pretrial detainee, his constitutional protections derive from the Due Process Clause

of the Fourteenth Amendment; if he was a sentenced inmate, his rights arise under

the Eighth Amendment’s protection against cruel and unusual punishment. See

Bell v. Wolfish, 441 U.S. 520, 535 (1979). In either case, McGinnis must allege

facts showing that Defendants acted with deliberate indifference to his health or

safety. Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1068 (9th Cir. 2016) (en

banc). To adequately allege deliberate indifference, a pretrial detainee must show

that the defendant acted with an objective state of mind, whereas a convicted

prisoner must allege facts showing that a prison official subjectively knew of and

consciously disregarded an excessive risk to the inmate’s health or safety. See id.,


                                         10
at 1067-71 (discussing, inter alia, Kingsley v. Hendrickson, 135 S. Ct. 2466

(2015)).

      If McGinnis decides to file an amended pleading in light of the Court’s

analysis, he must clarify whether he was a pretrial detainee or a convicted,

sentenced prisoner when the incidents at issue occurred.

      1.     Failure-to-Protect: Eighth Amendment

      “Being violently assaulted in prison is simply not ‘part of the penalty that

criminal offenders pay for their offenses against society.’” Thus, “prison officials

have a duty . . . to protect prisoners from violence.” Farmer v. Brennan, 511 U.S.

825, 833-34 (1994) (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)

(further citations omitted)); Clem v. Lomeli, 566 F.3d 1177, 1181 (9th Cir. 2009);

Hearns v. Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005).

      To state an Eighth Amendment failure-to-protect claim, a convicted inmate

must establish that: (1) “the deprivation alleged [is] objectively, ‘sufficiently

serious;’” and that (2) the prison official had a “‘sufficiently culpable state of

mind,’” that shows “‘deliberate indifference’ to inmate health or safety.” Farmer,

511 U.S. at 834 (quoting Wilson v. Seiter, 501 U.S. 294, 297-98, 302-03 (1991)).

The “official must both be aware of facts from which the inference could be drawn




                                           11
that a substantial risk of serious harm exists, and he must also draw the inference.”

Id. at 837.

      While a prison official need not “believe to a moral certainty” that an inmate

is at risk of harm, “before [he] is obligated to take steps to prevent such an assault,”

he must have more than a “mere suspicion” that an attack will occur. Berg v.

Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). The obviousness of the risk may be

sufficient to establish such subjective knowledge. See Farmer, 511 U.S. at 842;

Wallis v. Baldwin, 70 F.3d 1074, 1077 (9th Cir. 1995). However, “speculative and

generalized fears of harm . . . do not rise to a sufficiently substantial risk of serious

harm.” Williams v. Wood, 223 F. App’x 670, 671 (9th Cir. 2007).

      McGinnis states that Module C inmates are not allowed to be released from

their cells at the same time. This supports a plausible inference that Module C

inmates required closer supervision and were not allowed to interact with each

other, or enter other inmates’ cells, because they posed a known danger to others.

McGinnis provides no facts explaining what caused the security breach, however.

The breach could have been due to a power failure, an inadvertent action by the

ACO, or negligence by another prison official. The unidentified ACO could have

opened Cell C-6 because he mistakenly thought that McGinnis was finished

showering and back in his locked cell. McGinnis alleges no facts suggesting that


                                           12
the ACO purposely opened the other inmates’ cell knowing that McGinnis’ cell

was unlocked, or that the ACO or any MCCC official had subjective knowledge

that McGinnis was in danger from these or other inmates and that they did nothing

to protect him from this danger.

      McGinnis fails to show that Warden Taylor or the unidentified ACO were

subjectively, deliberately indifferent to his safety when the unexplained “security

breech” occurred, or that they failed to act promptly when they became aware that

the assault had begun in his cell. Compl., ECF No 1 at 5. Accordingly, McGinnis

fails to state a colorable failure-to-protect claim under the Eighth Amendment

against the unidentified ACO or against Warden Taylor.

      2.     Failure-to-Protect: Fourteenth Amendment

      Under the Fourteenth Amendment, a pretrial detainee must show:

      (1) The defendant made an intentional decision with respect to the
      conditions under which the plaintiff was confined;

      (2) Those conditions put the plaintiff at substantial risk of suffering
      serious harm;

      (3) The defendant did not take reasonable available measures to abate
      that risk, even though a reasonable officer in the circumstances would
      have appreciated the high degree of risk involved-making the
      consequences of the defendant’s conduct obvious; and

      (4) By not taking such measures, the defendant caused the plaintiff’s
      injuries.


                                          13
Castro, 833 F.3d at 1071. “With respect to the third element, the defendant’s

conduct must be objectively unreasonable, a test that will necessarily ‘turn[ ] on the

facts and circumstances of each particular case.’” Id. (quoting Kingsley, 135 S. Ct.

at 2473; Graham v. Connor, 490 U.S. 386, 396 (1989)).

      McGinnis alleges no facts supporting the inference that the ACO made an

intentional decision that caused the unexplained security breach, or that, once the

ACO became aware that the other inmates were in McGinnis’ cell assaulting him,

that he failed to promptly call for assistance to stop the assault. Although waiting

twenty minutes may be unacceptable if the ACO knew that McGinnis’ cell and

Cell C-6 were open, or knew that the other inmates were in McGinnis’ cell, or

knew that an assault was taking place, these facts are not evident in the Complaint.

McGinnis fails to provide sufficient facts to support a colorable failure-to-protect

claim under the Fourteenth Amendment.

      McGinnis’ failure-to-protect claim, whether alleged under the Eighth or

Fourteenth Amendment, is DISMISSED for failure to state a colorable claim for

relief, with leave granted to amend.




                                          14
         3.    Inadequate Medical Care

         Deliberate indifference is a high legal standard; a difference of opinion

concerning treatment, negligence, or medical malpractice does not amount to

deliberate indifference. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004).

An injury or illness is sufficiently serious if the failure to treat a prisoner’s

condition could result in further significant injury or the “unnecessary and wanton

infliction of pain.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992); see

also Doty v. Cty. of Lassen, 37 F.3d 540, 546 (9th Cir. 1994). Factors indicating

seriousness are: (1) whether a reasonable doctor would think that the condition is

worthy of comment; (2) whether the condition significantly impacts the prisoner’s

daily activities; and (3) whether the condition is chronic and accompanied by

substantial pain. See Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en

banc).

         Under either a subjective or an objective test, McGinnis fails to allege

sufficient, plausible facts to suggest that Nurse Lopez knew of and disregarded an

excessive risk to his health when she allegedly failed to provide him with ice or

bandages after he returned from the hospital after receiving treatment for his

injuries. See Gordon v. Cty. of Orange, 888 F.3d 1118, 1124-25 (9th Cir. 2018),

cert. denied sub nom. Cty. of Orange, Cal. v. Gordon, 139 S. Ct. 794 (2019)


                                            15
(holding pretrial detainees’ claims alleging inadequate medical care arise under the

Fourteenth Amendment, and are evaluated under an objective deliberate

indifference standard).

      McGinnis’ injuries were significant enough to justify taking him to the

hospital after the assault. He alleges no further facts, however, showing that

Lopez’s failure to provide him ice and bandages impacted his daily life, resulted in

further injury, or caused him unnecessary, additional pain. McGinnis’ inadequate

medical care claims against Nurse Lopez are DISMISSED with leave granted to

amend.

                            IV. LEAVE TO AMEND

      The Complaint is DISMISSED with leave granted to amend consistent with

this Order on or before February 28, 2020. The amended pleading must cure the

deficiencies discussed herein. McGinnis may not expand his claims beyond those

already alleged or add new claims, without explaining how those new claims relate

to the claims alleged in the original Complaint, and how they are linked to his

claims against the named Defendants.

      McGinnis must comply with the Federal Rules of Civil Procedure and the

Local Rules for the District of Hawaii. An amended pleading must be submitted

on the court’s prisoner civil rights form and it will supersede the preceding


                                         16
complaint. See Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir.

2015); LR99.7.10. Defendants not renamed and claims not realleged in an

amended complaint may be deemed voluntarily dismissed. See Lacey v. Maricopa

Cty., 693 F.3d 896, 928 (9th Cir. 2012) (en banc). If McGinnis fails to file an

amended complaint that cures the deficiencies in his claims, this action may be

automatically dismissed and may count as a “strike” under 28 U.S.C. § 1915(g).4

                                   V. CONCLUSION

      (1) The Complaint is DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2) &

1915A(b)(1) for failure to state a colorable claim for relief.

      (2) McGinnis may file an amended pleading as permitted on or before

February 28, 2020. Failure to file an amended pleading that cures the deficiencies

in his claims may result in dismissal of this action without further notice and incur

a strike pursuant to 28 U.S.C. § 1915(g).

///

///


      4
       28 U.S.C. § 1915(g) bars a civil action by a prisoner proceeding in forma pauperis:

             if the prisoner has, on 3 or more prior occasions, while incarcerated or
             detained in any facility, brought an action or appeal in a court of the
             United States that was dismissed on the grounds that it is frivolous,
             malicious, or fails to state a claim upon which relief may be granted,
             unless the prisoner is under imminent danger of serious physical injury.


                                              17
       (3) The Clerk is DIRECTED to send McGinnis a prisoner civil rights

complaint form so that he may comply with the directions of this Order if he elects

to file an amended complaint.

       IT IS SO ORDERED.

       DATED: January 28, 2020 at Honolulu, Hawaii.



                                                 /s/ Derrick K. Watson
                                                 Derrick K. Watson
                                                 United States District Judge




Thomas Kelly McGinnis v. Debra Taylor, et al; Civil No. 19-00625 DKW-WRP;
ORDER DISMISSING COMPLAINT WITH LEAVE TO AMEND

Scrg ‘20 McGinnis19-625 dkw (8A or 14A,fail prot. dny med. care)




                                                     18
